

Exhibit 10(a)71


SYSTEM EXECUTIVE CONTINUITY PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment


Amendment No. 3


THIS INSTRUMENT, executed this 15th day of December, 2011, but made effective
January 27, 2011, constitutes the Third Amendment of the System Executive
Continuity Plan of Entergy Corporation and Subsidiaries (As Amended and Restated
Effective January 1, 2009) (the “Plan”).


All capitalized terms used in this Amendment No. 3 shall have the meanings
assigned to them in the Plan unless otherwise herein defined.


Pursuant to Section 7.01 of the Plan and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of
January 27, 2011, the last sentence of Section 1.01 of the Plan is hereby
amended in its entirety to read as follows:


Notwithstanding the foregoing, the term “Administrator” shall for Plan
administrative purposes include the office of the senior-most System officer
with responsibility for Human Resources and Administration, to whom the
Personnel Committee has delegated the authority to act on its behalf with
respect to all Plan administrative matters.




IN WITNESS WHEREOF, the Personnel Committee has caused this Third Amendment to
the System Executive Continuity Plan of Entergy Corporation and Subsidiaries (As
Amended and Restated Effective January 1, 2009) to be executed by its duly
authorized representative on the day, month, and year above set forth, but
effective January 27, 2011.




ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative




/s/ E. Renae Conley
E. Renae Conley
Executive Vice-President,
Human Resources and Administration
